Citation Nr: 1022885	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) for left wrist 
disability, status post bone graft and radial styloidectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from July 1989 to January 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in March 2010, but the Veteran failed 
to appear.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  38 C.F.R. § 20.702(d) (2009).


FINDING OF FACT

Radiologic examination confirms residuals of a fracture and 
surgical treatment of the bones of the left wrist and there 
is objective evidence that the Veteran has noncompensable 
limitation of motion and has pain on use of the left wrist.  


CONCLUSION OF LAW

The criteria for a compensable, 10 percent evaluation for 
left wrist disability, status post bone graft and radial 
styloidectomy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Currently, the Veteran's service-connected left wrist 
disability is evaluated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5215.  The Veteran contends 
that he is entitled to a compensable evaluation. 



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  VA is not required 
to advise the Veteran to submit evidence of the effect that 
such worsening or increase had on the claimant's employment 
and daily life, or to provide claimant-tailored notice of any 
applicable criteria for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result).  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. 
Cir. 2009) (overruling Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

The claimant is also entitled to notice of the criteria for 
assigning a disability rating and for assigning an effective 
date for an increased rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

If VA does not provide pre-adjudicative notice of any of 
element necessary to substantiate the claim, that the burden 
is on the claimant to show that prejudice resulted from a 
notice error, rather than on VA to rebut presumed prejudice.  
Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).

In this case, the duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006.  The 2006 letter 
informed the Veteran of the criteria for an increased 
evaluation.  VA informed the appellant that it would request 
records and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claims for 
increased evaluations.  The November 2006 letter included 
information complying with Dingess.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims folder, and all identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated, in 2006, in conjunction with his claim.  
Additional VA examination was scheduled, but the Veteran 
failed to report.  The Veteran requested a hearing, both a 
local personal hearing at the RO and a Travel Board hearing 
before the Board.  The requested hearings were scheduled, but 
the Veteran failed to report.  His requests for hearings are 
deemed withdraw.  There is no further duty to assist the 
Veteran.  

The duties to notify and assist have been met.  Accordingly, 
the Board finds that the Veteran is not prejudiced by moving 
forward with a decision on the merits at this time.

Claim for increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I (2009).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In this case, the Veteran reports that his left wrist has 
never healed properly and that he has pain on use of the left 
wrist.  The examiner who conducted November 2006 VA 
examination reported that the Veteran complained of daily 
flare-ups of pain, particularly with strenuous activities.  
The Veteran reported that he sometimes had sharp pain, which 
did not linger, and that there was popping and clicking of 
the wrist.  The Veteran reported that he took Aleve for wrist 
pain, usually twice a day.  The examiner stated that the 
Veteran had pain at the end point of range of motion, which 
included extension from 0 degrees to 40 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 15 degrees.  

Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, DC 5215.  
Ankylosis of the wrist also provides a basis for a 
compensable evaluation.  

The Veteran had wrist extension to 40 degrees and wrist 
flexion to 40 degrees, so he does not have ankylosis.  Thus, 
a compensable evaluation under DC 5214 is not applicable.  

Normal range of motion of the wrist includes 45 degrees of 
ulnar deviation.  38 C.F.R. § 4.71, Plate I.  The Veteran had 
15 degrees of ulnar deviation.  While this is not a 
compensable limitation of motion under DC 5215, is a 
recognizable limitation of motion.  The 2006 VA examination 
confirmed that the Veteran's radiologic examination of the 
left wrist disclose changes of the bones residual to the left 
wrist fracture and surgical treatment in service.  

Thus, the Veteran meets both criteria for a compensable 
evaluation under DC 5003, that is, a noncompensable 
limitation of motion and confirmation of degenerative changes 
on radiologic examination, with objective evidence of pain.  
The criteria for a 10 percent evaluation for left wrist left 
wrist disability, status post bone graft and radial 
styloidectomy are met.

A 10 percent evaluation is maximum schedular evaluation 
available for limitation of motion of the wrist without 
ankylosis.  The Veteran's reports of pain and objective 
limitations of motion do not approximate the severity of 
disability required for a finding of ankylosis.  DC 5214.  
There is no evidence that the Veteran has any neurologic 
residuals of the left wrist injury, nor does the Veteran so 
contend.  The examiner who conducted the 2006 VA examination 
found that there was no tenderness, limitation of motion, or 
other scar symptom at the left wrist surgical scar site.  DC 
7803-7806.  Thus, the Board finds that no other diagnostic 
code or regulation entitles the Veteran to a separate, 
compensable evaluation in excess of the 10 percent evaluation 
assigned in this decision.   

Finally, the Board notes that there is no evidence of record 
that the Veteran's left wrist disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The Board notes that the Veteran is right-handed, although 
the RO has not formally characterized the disability as 
affecting a minor extremity.  

The Veteran's pain on use and limitation of motion of the 
left wrist are compensated within the 10 percent evaluation 
assigned in this decision under DC 5215, by analogy to DC 
5003.  There is no evidence of any other residual or symptoms 
which may be separately compensated under any other 
applicable Diagnostic Code.  The preponderance of the 
evidence is against an evaluation in excess of 10 percent.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
A compensable, 10 percent evaluation, but no higher 
evaluation, may be granted.

ORDER

An increased evaluation from noncompensable to a 10 percent 
evaluation for left wrist left wrist disability, status post 
bone graft and radial styloidectomy, is granted, subject to 
law and regulations governing the effective date of an award 
of monetary compensation; the appeal is granted to this 
extent only.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


